Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1566 Filed 08/04/21 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 Select Distributors, LLC, et al,

                         Plaintiffs/Counter-     Case No. 20-12944
                         Defendants,
                                                 Judith E. Levy
 v.                                              United States District
                                                 Judge
 Breeze Smoke, LLC, et al,

                         Defendants/Counter-
                         Plaintiffs.

 ________________________________/

    ORDER GRANTING PLAINTIFFS’ MOTIONS TO DISMISS
      COMPLAINT WITH PREJUDICE [94-95]; DENYING
     PLAINTIFFS’ MOTION FOR RECONSIDERATION [57];
  STRIKING PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUR-
  REPLY [67]; GRANTING IN PART BREEZE SMOKE’S MOTION
   FOR CONTEMPT AND SANCTIONS [60]; AND DENYING AS
  MOOT BREEZE SMOKE’S MOTION TO COMPEL DISCOVERY
                           [74]

        Before the Court are six motions brought by Plaintiffs Select

 Distributors, LLC; SD Import, LLC; and Noor Kestou; and Defendants

 Breeze Smoke, LLC and Mark Faraj:

      1. Defendants’ motion to compel discovery (ECF No. 74);
      2. Plaintiffs’ motion for reconsideration of the Court’s preliminary
         injunction order (ECF No. 57);
      3. Defendants’ motion for contempt and sanctions (ECF No. 60);
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1567 Filed 08/04/21 Page 2 of 11




    4. Plaintiffs’ motion leave to file a sur-reply to the motion for contempt
       and sanctions (ECF No. 67); and
    5. Plaintiffs’ two motions to dismiss their own complaint with
       prejudice (ECF Nos. 94-95).

       On July 6, 2021, the Court held a hearing, through audio-visual

 technology, on the first four motions in this list. (ECF No. 82.) During the

 hearing,   counsel   for   Plaintiffs       indicated   that   Plaintiffs   Select

 Distributors, LLC and SD Import, LLC—but not Plaintiff Noor Kestou in

 his individual capacity—had filed for Chapter 11 bankruptcy. Filing a

 Chapter 11 bankruptcy petition results in an “automatic stay” of all

 “judicial [] action[s] or proceedings against the debtor that was or could

 have been commenced before the commencement of the [bankruptcy]

 case,” as well as “the enforcement, against the debtor or against property

 of the estate, of a judgment obtained before the commencement of the

 [bankruptcy] case.” 11 U.S.C. § 362. Accordingly, the Court indefinitely

 adjourned the hearing for the four then-pending motions and ordered the

 parties to “file cross-briefs on which issues, if any, as to which parties, if

 any, the Court may adjudicate in light of the ongoing bankruptcy

 proceedings.” (ECF No. 82, PageID.1369.)




                                         2
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1568 Filed 08/04/21 Page 3 of 11




       The parties filed supplemental briefing on the subject. (ECF Nos.

 89-93.) Subsequently, Plaintiffs filed two motions to dismiss their own

 complaint with prejudice. (ECF Nos. 94-95.)

       On August 2, 2021, the Court held a hearing on all motions and

 next steps in light of the bankruptcy proceedings. For the reasons set

 forth on the record—and further set forth below, where appropriate—the

 Court ORDERS the following:

       1. The Court GRANTS Plaintiffs’ Rule 41(a)(2) motions to dismiss
          with prejudice all of their affirmative claims as to all
          Defendants.1 In light of the dismissal with prejudice, the Court
          declines to assess attorney fees against Plaintiffs associated with
          general defense costs in this case. See Massey v. City of Ferndale,
          No. 96-1386, 117 F.3d 1420 (Table), at *3 (6th Cir. June 16, 1997)
          (“[A]ttorneys’ fee awards are generally not permitted when the
          [Rule 41(a)(2) dismissal is with prejudice.”) (ECF Nos. 94-95);
       2. In light of Plaintiffs’ dismissal of their affirmative case, the
          Court DENIES AS MOOT Defendants’ motion to compel
          discovery in furtherance of their affirmative defenses to the
          lawsuit. (ECF No. 74.) Defendants are free to re-fashion their
          discovery requests as appropriate in light of this Order;
       3. Plaintiffs’ motion for reconsideration of the preliminary
          injunction order is DENIED. (ECF No. 57.) Additionally,
          Plaintiffs are ORDERED to re-communicate the text of the
          indefinite injunction to all of their agents, successors, assigns,


       1   Though the motions are somewhat ambiguous on this point, Plaintiffs
 clarified during the August 2, 2021 hearing that they intended to dismiss all claims
 as to all Defendants.
                                          3
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1569 Filed 08/04/21 Page 4 of 11




         and/or others in active concert or participation with them,
         including retail partners;
      4. The Court STRIKES AS NONCOMPLIANT WITH LOCAL
         RULE 7.1 Plaintiffs’ motion for leave to file a sur-reply to
         Defendants’ motion for contempt (ECF No. 67); and
      5. For the reasons set forth on the record and as set forth below,
         the Court GRANTS IN PART Defendants’ motion for contempt
         and sanctions (ECF No. 60).


      As set forth on the record, the Court may adjudicate Defendants’

 motions for contempt and sanctions as an exception to the Chapter 11

 automatic stay under the “[f]ederal courts[’] inherent authority to devise

 sanctions in response to abuses of the judicial process, including

 violations of their orders.” In re Leonard, 644 Fed. Appx. 612, 615 (6th

 Cir. 2016). See also Dominic’s Rest. of Dayton, Inc. v. Mantia, 683 F.3d

 757, 760 (6th Cir. 2012) (“It is within a court's inherent power to take

 whatever steps [are] necessary to ensure those persons within its power

 comply with its orders. [We] cannot conceive that Congress intended to

 strip [a] court of this power, and instead permit a party to blatantly

 violate direct orders of the court and then seek shelter from a bankruptcy

 judge. If this were so, the court's orders could be rendered almost

 meaningless.” (quoting In re Rook, 102 B.R. 490, 493 (Bankr. E.D. Va.

 1989))).

                                      4
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1570 Filed 08/04/21 Page 5 of 11




      The Court may hold a civil litigant in contempt of court when a

 movant

      produce[s] clear and convincing evidence that shows that [a
      party] violated a definite and specific order of the court
      requiring [it] to perform or refrain from performing a
      particular act or acts with knowledge of the court’s order. . . .
      Once the movant establishes his prima facie case, the burden
      shifts to the contemnor who may defend by coming forward
      with evidence showing that he is presently unable to comply
      with the court’s order.

 Elec. Workers Pension Trust Fund of Local Union #58, IBEW, et al., v.

 Gary’s Elec. Serv. Comp., 340 F.3d 373, 378-79 (6th Cir. 2003).

 “Willfulness [] is not an element of civil contempt . . . advice of counsel

 and good faith conduct do not relieve from liability for a civil contempt,

 although they may affect the extent of the penalty.” TWM Mfg. Co., Inc.

 v. Dura Corp., 722 F.2d 1261, 1273 (6th Cir. 1983).

       For the reasons set forth on the record, the Court holds all

 Plaintiffs in contempt for multiple documented violations of the Court’s

 January 22, 2021 Temporary Injunctive Order and February 8, 2021

 Preliminary Injunction, both of which enjoin

      Plaintiffs/Counter-Defendants Select Distributors, LLC, SD
      Import, LLC, and Noor Kestou, and any of their agents,
      successors, assigns, and/or others in active concert or
                                      5
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1571 Filed 08/04/21 Page 6 of 11




      participation with them [] from directly or indirectly using the
      capitalized mark “BREEZE” or any other mark or name
      including or incorporating the capitalized mark “BREEZE”
      and Defendant’s BREEZE packaging trade dress shown
      below, or any other packaging or trade dress that is
      confusingly similar thereto as described by the Court on the
      record, in connection with tobacco or vaping products, or any
      other related products or services.
 (ECF Nos. 51, PageID.620; 84, PageID.1385.)

       These    violations   include   multiple    instances   of   Plaintiffs

 advertising the enjoined product on their website and multiple confirmed

 purchases of the enjoined product at Plaintiffs’ affiliate retailers—

 including Select Smoke Shop, which Plaintiff Noor Kestou personally

 owns—on at least the following dates:


       1/24/2021: Select Wine Shop in Ferndale, MI
           o (declaration of Kristian Beaudry, ECF No. 60-3 (affidavit,
              receipt of purchase, and pictures of available product))
       2/20/2021: Select Wine in Ferndale, MI
           o (declaration of Mike Craft, ECF No. 60-4 (affidavit, receipt
              of purchase, and pictures of available product))
       2/20/2021: Select Smoke in Ferndale, MI
           o (declaration of Mike Craft, ECF No. 60-4 (affidavit, receipt
              of purchase, and pictures of available product))
       2/21/2021: The Tobacco Shoppe in Clinton Township, MI
           o (declaration of Jason Welch, ECF No. 60-2 (affidavit,
              receipt of purchase, and pictures of available product))
       2/21/2021: Pick & Go in Milan, MI

                                       6
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1572 Filed 08/04/21 Page 7 of 11




              o (declaration of Jason Welch, ECF No. 60-5 (affidavit,
                receipt of purchase, and pictures of available product))


       Defendants have also produced clear and convincing evidence that

 Plaintiff Noor Kestou personally, from his cell phone, encouraged

 retailers of his product to “continue to sell” the enjoined product “[u]ntil

 otherwise advised by [him],” and that he encouraged retailers to “show []

 to the customers” a printed letter incorrectly stating that the Court’s

 injunction was unenforceable “until Breeze Smoke posts security.” 2 (ECF

 No. 60-12, PageID.915-916.) Though Breeze Smoke alleges that Plaintiff

 Kestou sent these messages to retailers on February 7, 2021—one day

 before the Court issued its permanent injunction, but after the Court had



       2 While Noor Kestou’s name does not appear on the screen shots of these text
 messages, the cell phone number 248-756-5361—which sent the letter incorrectly
 stating that the Court’s injunctive orders were invalid and texted the words “You
 guys can show [the letter] to the customers”—appears on Plaintiffs’ Verizon phone
 record printout as attributed to Noor Kestou. (ECF No. 90-5, PageID.1502.) As to this
 number, Plaintiffs also acknowledge in their briefing that “The Debtor Entities own
 the mobile phones and other devices of the Debtor Entities’ key custodians. Select
 Distributors has a practice of issuing company-owned phones, laptops, and iPads to
 its key employees, including Kestou and its salespeople. Select Distributors owns
 these items. Its employees are entitled to use them only while employed by Select
 Distributors . . . . The service on the cell phones is in the name of Select Distributors
 and is paid for by Select Distributors.” (ECF No. 90, PageID.1471.)

      Plaintiff Kestou is the sole member of Select Distributors. (ECF No. 87,
 PageID.1400-1401.)
                                            7
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1573 Filed 08/04/21 Page 8 of 11




 indicated that it was about to do so—the multiple post-injunction sales of

 infringing product leads the Court to conclude that Plaintiff Kestou’s

 retail partners took him at his word and “continue[d] to sell” the enjoined

 product “[u]ntil otherwise advised by [him].” (ECF No. 60-12,

 PageID.915-916.)

       For these reasons and for those set forth on the record, the Court

 sanctions Plaintiff Noor Kestou in the amount of $5,000 for violating a

 “definite and specific order of the court requiring [him] to perform or

 refrain from performing a particular act or acts with knowledge of the

 court’s order.”3 Elec. Workers Pension Trust Fund, 340 F.3d at 378-79 (6th

 Cir. 2003). Plaintiff Kestou has not shown that he is “presently unable to

 comply with the court’s order,” see id., and has therefore not met his




       3  Citing M.C.L. § 450.4216, Plaintiffs argue that Plaintiff Kestou’s status as
 sole member of the corporate Debtor entities somehow absolves him of “individual[]
 responsib[ility] for any potential liability in this action” and entitles him to
 “indemnification and defense by the Debtor entities.” (ECF No. 87, PageID.1401.) But
 this statute provides only that limited liability companies “may” indemnify a
 member, and there is no evidence that an indemnification agreement exists between
 the Debtor entities and Plaintiff Kestou. M.C.L. § 450.4216. Regardless of whether
 Plaintiff Kestou later seeks indemnification from the Debtors, the Chapter 11
 automatic stay does not apply to him absent an injunction by the bankruptcy court,
 which he had not received at least as of the August 2, 2021 hearing. See Patton v.
 Bearden, 8 F.3d 343, 349 (6th Cir. 1993).
                                          8
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1574 Filed 08/04/21 Page 9 of 11




 burden to show that sanctions are inappropriate.4 Due to Plaintiff

 Kestou's repeated violations of the Court’s Order, a $5,000 sanction at

 this time is “sufficient but not excessive to coerc[e] the ordered conduct.”

 Hadix v. Caruso, 465 F. Supp. 2d 776, 796 (W.D. Mich. 2006) (imposing

 a coercive fine of $1,000.00 in a civil rights prison case due to the

 defendants’ “deliberate choice not to comply” with the preliminary

 injunction).

        Finally, Defendants request payment of attorney fees, expenses,

 and costs in pursuit of the sanctions motion, including recompense for



       4   During the August 2 hearing, Plaintiffs raised the theory that Plaintiff
 Kestou is protected from liability by a corporate veil. However, the corporate veil
 theory does not apply in this case, where Plaintiff Kestou is being held in contempt
 for personally committing the tort of trademark infringement in violation of the
 Court’s clear injunctive order. Under Michigan law, “[i]t is well established that a
 corporate officer or agent is personally liable for torts committed by him even though
 he was acting for the benefit of the corporation.” In re Interstate Agency, Inc., 760 F.2d
 121, 125 (6th Cir. 1985) (emphasis in original). See also In re Jan M. Gaskill, 480 B.R.
 291, 300 n.10 (W.D. Mich. 2012) (“The Michigan Supreme Court recently re-affirmed
 this well-settled principle. Dept. of Agriculture v. Appletree Marketing, LLC, 485
 Mich. 1, 17, 779 N.W.2d 237, 246 (2010) (corporate officers ‘may be
 held personally liable for their individual tortious acts done in the course of business,
 regardless of whether they were acting for their personal benefit or the corporation's
 benefit.’). The court explained that imposition of personal liability in such instances
 does not require piercing of the corporate veil, but rather derives from the concept
 that a corporate officers may not escape liability for ‘their own tortious misconduct’
 by ‘hid[ing] behind the corporate form.’ Appletree Marketing, 485 Mich. at 18–19, 779
 N.W.2d at 247 (emphasis in original).”).
                                             9
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1575 Filed 08/04/21 Page 10 of 11




 their use of personal investigators in this case. (ECF No. 60, PageID.823-

 824.) As set forth on the record, Defendants are directed to submit an

 affidavit of reasonable expenses by Thursday, August 5, 2021.

 Plaintiffs may respond by Monday, August 9, 2021.

 Accordingly,

       Plaintiffs’ Rule 41(a)(2) motions to dismiss with prejudice are
       GRANTED. (ECF Nos. 94-95.)
       Defendants’ motion to compel discovery is DENIED AS MOOT.
       (ECF No. 74.)
       Plaintiffs’ motion for reconsideration of the preliminary injunction
       order is DENIED. (ECF No. 57.) Additionally, Plaintiffs are
       ORDERED to re-communicate the text of the indefinite injunction
       to all of their agents, successors, assigns, and/or others in active
       concert or participation with them, including retail partners.
       Plaintiffs’ motion for leave to file a sur-reply to Defendants’ motion
       for contempt is STRICKEN AS NONCOMPLIANT WITH LOCAL
       RULE 7.1. (ECF No. 67.)
       Finally, Defendants’ motion for contempt and sanctions is
       GRANTED IN PART. (ECF No. 60.) Plaintiff Noor Kestou is
       ORDERED to pay $5,000 to Defendants. The parties may brief
       additional fee awards as directed above.
       IT IS SO ORDERED.

 Dated: August 4, 2021                     s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge


                                      10
Case 5:20-cv-12944-JEL-EAS ECF No. 100, PageID.1576 Filed 08/04/21 Page 11 of 11




                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 4, 2021.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      11
